Citation Nr: 1517985	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-33 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than November 28, 2011 for the grant of service connection for residuals of a stroke.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from September 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the VA RO that granted the Veteran's claim of entitlement to service connection for stroke residuals and assigned an effective date of November 28, 2011.  


FINDINGS OF FACT

1.  On May 17, 2011, the Veteran withdrew his previously-pending claim of entitlement to service connection for residuals of a stroke, and the Board dismissed the Veteran's appeal in July 2011.

2.  The Veteran filed a petition to reopen his claim of entitlement to service connection for residuals of a stroke on October 4, 2011.  

3.  The record contains no evidence between May 17, 2011, and October 4, 2011,  that may be reasonably construed as a claim for service connection for residuals of a stroke.


CONCLUSION OF LAW

The criteria for an effective date of October 4, 2011, but no earlier, for service connection for residuals of a stroke have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A December 2011 letter satisfied the duty to notify provisions, and no deficiencies in notice have been identified by the Veteran or his representative.  The Board can discern no additional notice that would assist the Veteran in substantiating his claim.  The duty to notify has been met.  

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, and medical treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2014).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  

Pursuant to the Veteran request, a hearing before a member of the Board was scheduled to occur in August 2014.  In July 2014, the Veteran withdrew his request for such a hearing.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Veteran argues that he is entitled to an effective date earlier than November 28, 2011 for the grant of service connection for residuals of a stroke.

The word "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a veteran may be considered an informal claim.  An informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).

The veteran or the veteran's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2014).  A withdrawal is effective when received, provided that receipt occurs prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2014).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2014).  

When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the proper effective date is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2014); Flash v. Brown, 8 Vet. App. 332 (1995); Sears v. Principi, 16 Vet. App. 244 (2002) (noting that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.)  

Turning to the facts in this case, in March 2010, the Veteran filed a claim of entitlement to service connection for residuals of a stroke, secondary to his service-connected hypertension.  A July 2010 rating decision denied service connection for residuals of a stroke.  The Veteran disagreed with this rating decision in August 2010, and a statement of the case was issued in October 2010.  In November 2010, the Veteran filed a substantive appeal of a variety of issues, including service connection for residuals of a stroke, and the issue was certified to the Board.  On May 17, 2011, however, the Veteran filed a statement indicating that he only wished to continue his appeal as to certain issues, which did not include residuals of a stroke.  In July 2011, the Board dismissed the Veteran's claim of entitlement to service connection for residuals of a stroke, finding that the Veteran's May 2011 statement constituted a withdrawal of the issue of entitlement to service connection for residuals of a stroke.  

On October 4, 2011, the Veteran submitted a statement that he believed that his service-connected hypertension caused his stroke.  On November 28, 2011, the Veteran again submitted a statement that his service-connected hypertension caused his stroke.  In March 2012, VA granted the Veteran's claim of entitlement to service connection for residuals of a stroke, assigning an effective date of November 28, 2011.  

The Board finds that the record supports an effective date of October 4, 2011, but no earlier, for the award of service connection for residuals of a stroke.  The withdrawal of the Veteran's appeal of the issue of service connection for residuals of a stroke became effective when it was received on May 17, 2011.  The record is negative for any communication or action between the Veteran's May 17, 2011 withdrawal of his claim and October 4, 2011, indicating an intent to reopen the claim of entitlement to service connection for residuals of a stroke.  Regardless of whether the Veteran's entitlement to such benefits arose before this date, the law is clear that when a claim is successfully reopened, the proper effective date is the later of the date of receipt of the claim to reopen and the date that entitlement to benefits arose.  Therefore, October 4, 2011, the date when the Veteran submitted a petition to reopen his claim of entitlement to service connection for residuals of a stroke, is the proper effective date in this case.







ORDER

An effective date of October 4, 2011, but no earlier, for the grant of service connection for residuals of a stroke is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


